Citation Nr: 0017138	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-24 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right tibia fracture residuals, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran was a member of the West Virginia Army National 
Guard from February 1956 to February 1959.  He was discharged 
from the Army Reserve in January 1964.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
granted service connection for the right leg disability as 
the result of an injury incurred while the veteran was on 
inactive duty training in November 1956.  In that same 
decision, the RO denied the claim of service connection for a 
low back disability.  Notice of the RO's denial and 
information concerning the veteran's appellate rights were 
addressed in a letter dated in July 1992.  The veteran did 
not initiate appellate action, and the decision became final.

In March 1994, the RO received the veteran's claim for an 
increased rating for service-connected right tibia fracture 
residuals, and application to reopen the claim of service 
connection for a back disability.  The RO denied the claims 
in December 1994, and VA received the veteran's notice of 
disagreement in September 1995.  The increased evaluation 
claim was addressed in a statement of the case issued in 
April 1996, and VA received the veteran's substantive appeal 
in May 1996.  The back disability claim was addressed in a 
May 1996 statement of the case, and VA received the veteran's 
substantive appeal in June 1996.  As per the veteran's 
request, a hearing was conducted at the RO in March 1998.

In October 1998, the Board remanded this case for further 
development.  In the Introduction portion of that remand, the 
Board pointed out that lay evidence had been submitted 
regarding the injury to his back and leg in 1956, as well as 
a statement from a physician.  The Board found that this 
evidence was new and material, and that the claim was well 
grounded.  In a February 2000 decision, the RO granted the 
claim of service connection for arthritis of the low back, 
and further appellate action has not been initiated.  In 
fact, the resolution of this issue was acknowledged by the 
veteran's representative in the VA Form 1-646 filed in May 
2000.  Therefore, the Board no longer has jurisdiction over 
the issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In a February 2000 decision, the RO determined that an 
increased rating of 20 percent, from date of claim, was 
warranted for the fracture of the right tibia.  As a 20 
percent evaluation is not the maximum rating available for 
this disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected right tibia fracture 
residuals are manifested by malunion of the tibia with mild 
degenerative joint disease, decreased strength, crepitus, and 
limited knee motion, productive of no more than with moderate 
knee disability. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected right tibia fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103, 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 5261, 5262 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the injury to the right 
leg during a period of the veteran's National Guard service 
in 1956.  The records reflect that the injury resulted in a 
fracture of the tibia.

Of record are 1989 reports from Bluefield Community Hospital, 
including a report of a January 1989 bone scan and a January 
1989 physical therapy evaluation.  In January 1989, the 
examiner indicated that the bone scan findings were 
consistent with chronic degenerative disease or remote 
fracture.  The physical therapist found low back pain with 
right lower extremity pain and paresthesias.  

In a December 1991 letter, Dr. Kenneth W. Gray reported that 
the veteran gave a history of a leg fracture in 1956, and 
that he had been having problems since that time.  He was 
seen in that office in 1989 by other physicians, and had 
undergone physical therapy.  There was also mention of his 
lumbar spine condition.  

A VA examination was conducted in April 1992.  The veteran 
stated that he was unable to walk on his toes, and did not 
give a reason as to why.  He was able to walk on the edges of 
his feet without difficulty.  He did a deep knee bend at 40 
to 45 degrees and stopped.  He indicated that there was pain 
in his right back and in the entire right leg.  There was 
pain in the right low back and right posterior leg.  
Regarding the lower extremities, it was noted that there was 
no atrophy throughout, they were neurovascularly intact, 
there was no edema, and they showed good alignment of the 
bones with no tenderness.  Ranges of motion for the knees and 
ankles were normal.  The examination of the joints of the 
knees, ankles and feet was normal.  On the motor examination, 
strength throughout was normal, but the veteran's effort was 
poor.  The sensory examination was intact throughout.  Deep 
tendon reflexes were 2+ and equal bilaterally.  Toes were 
down going.  The neurological examination was negative in its 
entirety.  There was no swelling, deformity, angulation, 
false motion, shortening, or intra articular involvement.  X-
rays of the right lower extremity showed a healed spiral 
fracture of the distal third of the tibia.  The fracture 
fragments appeared to be in satisfactory alignment with no 
evidence of recent abnormalities seen.  The examiner 
diagnosed history of right tibia fracture, distally, and 
satisfactory healing with no evidence of residuals.  The 
examiner also noted that there was degenerative arthritis of 
the lumbar spine and noted that there was right leg pain.  
The examiner also commented that the veteran's effort on 
examination was poor.  

By rating action of June 1992, the RO granted the claim of 
service connection for a right leg disability.  The 
disability was rated as noncompensable, effective January 15, 
1992.  

In an October 1997 letter, Dr. Gray reported that VA sent the 
veteran to him for a medical opinion as to whether there was 
a connection between the lumbar spine condition and the fall 
he sustained during service.  It was noted that x-rays of the 
lumbar spine and tibia were taken, and that the tibial 
alignment appeared good.  Dr. Gray reported that the 
examination was within expected limits for the veteran's age 
and physical condition, except for the arthritis changes in 
the back.  

In March 1998, the veteran testified that when walking, the 
ankle and foot become numb.  Sometimes at night, he has to 
get up and sleep in the recliner.  He gets Percocet from a VA 
facility.  He testified that he does not experience any 
weakness, or noticed a difference in size.  However, he did 
mention that the leg has given way for reasons he was not 
quite sure of.  The primary problem is the numbness after 
prolonged periods of walking. 

A VA examination was conducted in March 1999, and the 
examiner acknowledged the review of the claims folder in the 
report.  The veteran reported having problems walking any 
distance because of right leg pain and the foot going numb.  
There is chronic pain above the hips.  He cannot lie on his 
back and if he lies on his side, he has problems with his 
shoulders.  He was taking Percocet for his low back pain and 
was being treated for high blood pressure.  Examination of 
the legs showed no fixed deformity or scars, but there was a 
hypersensitivity to palpation.  There was a mild weakness in 
his great right toe, otherwise normal.  Gait was normal, and 
he was unable to walk on heels, toes or the outsides of his 
feet.  X-rays revealed a deformity of the distal third of the 
shaft of the tibia which is consistent with an old healed 
fracture.  There was degenerative change about the knee.  The 
examiner diagnosed healed fracture of the right tibia with 
deformity and mild degenerative joint disease above the knee.  

Another VA examination was conducted in July 1999.  
Examination of the right knee did not reveal any swelling or 
fixed deformity.  The examination was positive for crepitus 
and negative for laxity.  Active flexion of the right knee 
was 0 to 90 degrees, and passive flexion was 0 to 110 with 
pain expressed by the veteran, and after fatigue and active 
and passive flexion remain the same.  Extension was to 0 
degrees.  Strength of the lower extremities was not equal.  
He had a 4/5 muscle strength on right, as compared to 5/5 on 
the left.  There was low back pain and radiculopathy.  There 
was no visible muscle wasting.  

In a February 2000 decision, the RO determined that an 
increased rating of 20 percent was warranted for the fracture 
of the right tibia.  An effective date of March 31, 1994, was 
assigned.  

II.  Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for fracture of the 
right tibia, rated 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  
Diagnostic Code 5262 contemplates impairment of the tibia and 
fibula.  A 20 percent rating is assigned when there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is assigned for malunion of 
the tibia and fibula with marked knee or ankle disability.  A 
maximum rating of 40 percent is assigned when there is 
nonunion of the tibia and fibula with loose motion and 
requiring a brace. 

Regarding the evaluation of orthopedic disabilities, the 
Board points out that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.

In this case, Diagnostic Code 5262 is not predicated on loss 
of range of motion.  Therefore, it would appear that the 
provisions such as 38 C.F.R. §§ 4.40, 4.45, and 4.59 with 
respect to pain, would not apply.  VA's General Counsel has 
held that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
VAOPGCPREC 9-98.  Here, the Diagnostic Code applied does not 
involve limitation of motion, but the criteria for 
consideration do include the evaluation of the knee and 
ankle.  

In this case, it is clear that the disability picture does 
involve malunion of the tibia since there are clinical 
findings of deformity of the right tibia.  Furthermore, the 
examination findings of record indicate that there is mild 
degenerative joint disease "above" the knee.  Given these 
findings, it is reasonable to conclude that there is malunion 
of the tibia with knee disability, which is considered when 
assigning a 20 or 30 percent rating under Diagnostic Code 
5262.  Clearly, the primary findings involve degenerative 
joint disease, decreased strength, crepitus, and limited knee 
motion.  There is no evidence that the ankle is involved.  
Complaints of numbness in the foot and ankle are attributed 
to the back disability (January 1989 physical therapy 
evaluation; July 1999 VA examination) and are not for 
consideration in rating the knee disability.  The combination 
and severity of these manifestations indicates that a 20 
percent rating adequately represents the degree of 
disability.  

Here, the knee does not appear to be markedly disabled with 
regard to function.  For instance, the most recent 
examination findings show that there is limited knee motion, 
particularly with regard to flexion, but those ranges of 
motion remained the same after fatigue.  The degenerative 
joint disease was noted to be mild when the veteran was 
examined in March 1999.  Although strength was not equal in 
both lower extremities, the difference was slight since 
muscle strength was 4/5 on the right compared to 5/5 on the 
left.  The overall degree of disability is no more than 
moderate.  Therefore, there is not a question as to which 
evaluation should apply.  38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5262, do not provide a basis to assign an evaluation higher 
than the 20 percent rating currently in effect.

As noted, there is mild degenerative joint disease of the 
knee.  Diagnostic Code 5003 contemplates degenerative 
arthritis, and provides that the condition will be rated 
based on the limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Diagnostic Codes which contemplate limited knee motion 
include 5256 (knee ankylosis), 5260 (limitation of leg 
flexion), and 5261 (limitation of leg extension).  Clearly, 
the knee is not ankylosed, and the degree of limitation is 
not comparable to knee ankylosis in a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees as 
required for a 30 percent rating under Diagnostic Code 5256.  
Also, the evidence does not show that leg flexion is limited 
to 15 degrees as required for a 30 percent rating under 
Diagnostic Code 5260, or that leg extension is limited to 20 
degrees as required for a 30 percent rating under Diagnostic 
Code 5261, even when factoring in considerations set forth by 
the Court in DeLuca.  Also, the disability has not been 
described as involving recurrent subluxation or instability, 
which would represent severe knee impairment as required for 
a 30 percent rating under Diagnostic Code 5257.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to an evaluation greater than 20 percent for 
service-connected right tibia fracture residuals has not been 
established, and the appeal is denied. 


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

